DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed February 10, 2021. Claims 19-38. New claims 32-38 have been added. Claims 1-18 have been canceled. Claims 21, 25 & 29 have been amended.
Terminal Disclaimer
The terminal disclaimer filed on February 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 9,999,468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett A. Carlson on April 15, 2021.
The application has been amended as follows: 
	1.-18. (Canceled)
19.    (Currently Amended) A laser system for use in an environment, comprising:
a base unit including a laser and a base unit controller operatively coupled to the
laser;
a laser energy delivery system having a first end which receives laser energy from the laser and a second end which delivers the laser energy to the environment; and a switch unit located remote from the base unit and including:
a switch controller including a transceiverconfigured to receive a call signal from the base unit controller, a user operable switch, wherein the switch controller is capable of transmitting a response signal indicative of a state of the user operable switch, and
an energy storage device operatively coupled to the switch controller, wherein the energy storage device receives power from the call signal and provides power to the switch controller to generate the response signal, wherein the base unit controller determines when the laser energy is provided to the laser energy delivery system based on the response signal from the switch unit, the response signal being sent wirelessly from the switch unit to the base unit controller.
20.    (Previously Presented) The laser system of claim 19, wherein the user operable switch is a foot switch.
21. (Previously Presented) The laser system of claim 19, wherein the switch controller comprises an a first RFID tag and a second RFID tag, wherein the response signal is generated by the first RFID tag when the user operable switch is open, and wherein the response signal is generated by the second RFID tag when the user operable switch is closed.
22.    (Previously Presented) The laser system of claim 19, wherein the response signal being sent wirelessly from the switch unit to the base unit controller includes a first response corresponding to the user operable switch being in a first state and a second response corresponding to the user operable switch being in a second state.
23.    (Previously Presented) The laser system of claim 22, wherein the user operable switch is a foot switch and the first state corresponds to the foot switch being depressed and the second state corresponds to the foot switch being undepressed.
24.    (Previously Presented) The laser system of claim 23, wherein the base unit controller permits the laser energy to be provided to the laser energy delivery system in response to receiving the first response from the switch unit and restricts the laser energy from being provided to the laser energy delivery system in response to receiving the second response from the switch unit.
25.    (Previously Presented) The laser system of claim 24, wherein the switch controller comprises an a first RFID tag that produces the first response and a second RFID tag that produces the second response.
26.    (Previously Presented) The laser system of claim 19, wherein the laser energy delivery system is a catheter system including at least one fiber optic cable which transports the laser energy from the first end of the laser energy delivery system towards the second end of the laser energy delivery system.
27.    (Previously Presented) The laser system of claim 19, wherein the laser energy delivery system is a catheter system including at least one fiber optic cable which transports the laser energy from the first end of the laser energy delivery system towards the second end of the laser energy delivery system.
28.    (Previously Presented) The laser system of claim 19, wherein the base unit controller sends the call signal to the switch unit to request a status of the user operable switch and the switch controller is powered with at least a portion of the energy of the call signal to generate the response signal.
29.    (Currently Amended) A switch unit of a laser system for use in an environment, the laser system including a base unit located remote from the switch unit and a laser energy delivery system having a first end adapted to be coupled to the base unit to receive laser energy from the laser and a second end which delivers the laser energy to the environment, the switch unit comprising:
a switch controller including a transceiver for receiving a call signal from a base unit controller,
a user operable switch, wherein the switch controller sends a response signal that provides an indication of a state of the user operable switch to the base unit, and
an energy storage device operatively coupled to the switch controller, wherein the energy storage device receives power from the call signal and provides power to the switch controller to generate the response signal.
30.    (Previously Presented) The switch unit of claim 29, wherein the user operable switch is a foot pedal switch having a first state wherein a pedal of the foot pedal switch is depressed and a second state wherein the pedal of the foot pedal switch is undepressed.
31.    (Previously Presented) The switch unit of claim 29, wherein the base unit controller sends the call signal to the switch unit to request a status of the user operable switch and the switch controller is powered with at least a portion of the energy of the call signal to generate the response signal.
32.    (Previously Presented) The switch unit of claim 29, wherein the switch controller comprises a first RFID tag and a second RFID tag, wherein the response signal is generated by the first RFID tag when the user operable switch is open, and wherein the response signal is generated by the second RFID tag when the user operable switch is closed.
33. (Previously Presented) The switch unit of claim 31 wherein the first and second RFID tags are configured to respond to the call signal from the base unit controller to produce the response signal.
34.    (Previously Presented) The switch unit of claim 31 wherein the first and second RFID tags are configured to use energy from the call signal received from the base unit controller to produce the response signal.
	35.-38. (Canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
No prior art of record teaches or fairly suggests an a laser system and a switch unit therefor, wherein the switch unit includes, inter alia, a switch controller having a transceiver, a user operable switch, and a power storage device, wherein the power storage device receives power from the base unit via the transceiver and powers the response signal from the switch controller, which provides an indication of the status of the user operable switch.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0161721 to Neethimanickam discloses a power harvesting systems.
US 2009/0200283 to Bland et al. discloses a method and apparatus for controlling a welding system.
US 7,563,259 to Takahashi discloses an operation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791